DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This action is responsive to the application filed on 7/15/2019.  Claims 1-20 are pending in the case and are original claims.  Claims 1, 12-17, and 19-20 are independent.  Claims 1-20 are rejected.  
Priority
Applicant’s priority claim is hereby acknowledged of foreign patent JP 2018-134509 on July 17, 2018 which papers submitted under 35 U.S.C. § 119(a)-(d) have been placed of record in the file. 
Claim Objections
Claims 9 appears to the examiner to need to be amended as follows:
“the feature information generation unit is configured to determine whether an identity is present between the first feature information and the third feature information.”
Claim 17 appears to the examiner to need amended as follows:
“a feature information generating unit that generates 
 Appropriate correction is required. 

CLAIM REJECTIONS
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamlin et al. (U.S Patent Application No. 2019/0347438). 

Regarding claims 1, 12, and 13, Hamlin discloses:  
An information intermediating apparatus in an information transaction system that is composed of an information providing 5apparatus, an information acquiring apparatus and the information intermediating apparatus which are connected to a communication network, the information intermediating apparatus comprising: 
a first receiver that receives second information from among first and second information which are necessary for restoring 10transaction object information, (¶ [0011], lines 15-18, and Fig. 1, disclose a document handling client 122 uploading a key (second information) to a document management system 110 (information intermediating apparatus) that is received, inherently at a first receiver/input device.)  and first feature information indicating a feature of the first information; (¶ [0012], lines 3-6, and Fig. 1, disclose the document management system further calculates and stores/receives a hash value uploading (first in feature information) in the document management system 110.)
a second receiver that receives second feature information from the information acquiring apparatus, (¶ [0013], lines 7-11, and Fig. 1, disclose a client system 130 (information acquiring apparatus) that calculated a hash (second information feature) of the encrypted document 150 (first information) and uploads that hash to the document management system 110 where it is inherently received at a second receiver.) the second feature information being calculated from the first information, (¶ [0013], lines 14-16, disclose the that the hash (second information feature) calculated by the of the client system 130 is calculated over the encrypted document 142 (first information).) the first information being 15transmitted to the information acquiring apparatus from the information providing apparatus; (¶ [0011], lines 7-9, and Fig. 1, disclose Client system  130 (information acquiring apparatus) includes a document handling client that operates to receive encrypted document 150 (first information) from client system 120 (information providing apparatus).)
a feature information determination unit that determines whether an identity is present between the first feature information and the second feature information; and (¶ [0013], lines 9-19, Fig. 1, disclose the document management unit 110 compares its stored hash (first feature information) to the hash value (second feature information) calculated in client system 130 to determine if the hash values are equal (an identity is present).) 
20a transmitter that transmits the second information to the information acquiring apparatus, when the feature information determination unit determines that the identity is present between the first feature information and the second feature information. (¶ [0013], lines, 14-23, and Fig. 1, disclose that the document management system sends a key (second information) to the client system 130 (acquiring apparatus) when the hash of document 150 (second feature information) matches the hash (first feature information) of the same earlier document 142.

Regarding claim 2, Hamlin discloses:  The information intermediating apparatus according to claim 1, wherein 
the first information is encrypted information in which the transaction object information is encrypted; (¶ [0011], lines 15-18, and Fig. 1, disclose the document handling client 122 further uploading an encrypted document 142 (first information).) and 
the second information is a cryptographic key which is used for 30encrypting the second information. (¶ [0011], lines 15-18, and Fig. 1, disclose a document 

Regarding claim 3, Hamlin discloses:  The information intermediating apparatus according to claim 1, wherein
the second information is encrypted information in which the transaction object information is encrypted; (¶ [0011], lines 15-18, and Fig. 1, disclose the document handling client 122 further uploading an encrypted document 142 (second information) to a document management system 110 (information intermediating apparatus).) and
5the first information is a cryptographic key which is used for encrypting the second information. (¶ [0011], lines 15-18 and, and Fig. 1, disclose a document handling client 122 uploading a key that is used for encrypting.)

Regarding claim 4, Hamlin discloses:  The information intermediating apparatus according to claim 1, wherein 
10the first information is a part of the transaction object information; (¶ [0011], lines 15-18, and Fig. 1, disclose encrypting the original document (transaction object information) into an encrypted document 142 that would be part of the original document in an encrypted form.) and 
the second information is a remaining part of the transaction object information.  (¶ [0011], lines 15-18, Fig. 1, disclose a key (second information) that is 

Regarding claim 5, Hamlin discloses:  The information intermediating apparatus according to claim 1, wherein
the first information and the second information are configured as a share in which the transaction object information is divided by using a secret sharing scheme. (¶ [0011], lines 15-18, Fig. 1, disclose first information (encrypted document 150) and second information (key 154) that may are shared between the document management system 110 and the client system 130 in a shared secret scheme until it is verified the client system 130 has the correct encrypted document that may be decoded when given the key.)

Regarding claim 6, Hamlin discloses:  The information intermediating apparatus according to claim 1, wherein 
Each of the first feature information and the second feature information is a hash value calculated from the first information using 25an irreversible hash function.  
(¶ [0012], lines 3-6, Fig. 1, discloses the document management system 110 calculates a hash (first feature information) and ¶ [0013], lines 7-11, disclose the client system 130 calculates a another hash (second feature information).  Commonly used hash functions are by definition one-way/irreversible functions that are inherently nearly un-invertible.) 

Regard claim 8, Hamlin discloses:  The information intermediating apparatus according to claim 1, wherein
the second receiver is configured to further receive the first information from the information acquiring apparatus; and (¶ [0011], lines 15-18, and Fig. 1, disclose the client system 120 (document acquiring apparatus) encrypts the document and provides the encrypted document 142 to the document management system 110 (via and inherent second receiver).)     
5the information intermediating apparatus further comprising: 
a restoring unit that restores the transaction object information from the first information and the second information, and (Hamlin, ¶ [0013], lines 20-23, disclose the document handling client 110 (restoring unit) utilizes the key (second information) to decrypt the document 142 (first information) to reveal the content of the original document (transaction object information).)
a transaction object information determination unit that determines whether the transaction object information restored in the 10restoring unit is the transaction object information to be provided by the information providing apparatus. (¶ [0014], lines 1-8, disclose if a first hash value earlier received from client system for the document (transaction object information) does not match a current hash value of the encrypted document, then the document management system determines that document is not as it purports itself to be (by the information providing apparatus), that is, that document is in fact an altered copy of document, and the document management system denies key for decryption.) 

Regard claim 9, Hamlin discloses:  The information intermediating apparatus according to claim 1, wherein
the second receiver is configured to further receive the first information from the information acquiring apparatus; (As discussed above with reference to claim 8, Hamlin, ¶ [0011], lines 15-18, disclose the document handling client operates to encrypt the document, and to upload the encrypted document (first information) and the key to document management system from the client system.)
15the information intermediating apparatus further comprising a feature information generation unit that calculates third feature information indicating a feature of the first information; and (Hamlin, ¶ [0014], lines 1-8, disclose if a first hash value of encrypted document 142 does not match a third hash value of encrypted document 150, then the document management system determines that document is not as it purports itself to be (by the information providing apparatus), that is, that document is in fact an altered copy of document, and the document management system denies key for decryption.)
the feature information generation unit is configured to determine whether an identity is present between the first feature information and the third information. (¶ [0014], lines 1-8, disclose determining whether an identity is present between if a first hash value (first feature information) does/or does not match the third hash value (third feature information).)

20Regarding claims 14, 15, and 16, Hamlin discloses:  An information providing apparatus in an information transaction system that is composed of the information providing apparatus, an information acquiring apparatus and an information 35intermediating apparatus which are connected to a communication network, the information providing apparatus comprising: 
an acquiring unit that acquires first information and second information which are necessary for restoring transaction object 5information; (¶ [0011], lines 15-18, Fig. 1, disclose document handling client 122 generating and transmitting an encrypted document (first information) that was encrypted with a key (second information).)
a feature information generation unit that generates first feature information indicating a feature of the first information; (¶ [0012], lines 3-6, Fig. 1, disclose generating a hash (first feature information) of encrypted document 142 (first information).)
a first transmitter that transmits the first information to the information acquiring apparatus; and (¶ [0013], lines 14-16, discloses client system 130 receiving the first information/encrypted document 14-16 from client system 130 and inherently from a transmitter/transmitting connector.)
a second transmitter that transmits the second information and the first feature information to the information intermediating apparatus.  (¶ [0011], lines 15-18, Fig. 1, disclose the key is transmitted to the document management system.  (¶ [0013], lines 7-11, Fig. 1, disclose sending the hash of document 150 to the document management system.)

Regarding claims 17, 19, and 20, Hamlin discloses:  An information acquiring apparatus in an information transaction system that is composed of an information providing apparatus, the information acquiring apparatus and an information intermediating apparatus which are connected to a communication network, the information acquiring apparatus comprising:   
20a first receiver that receives first information from among first and second information which are necessary for restoring transaction object information; (¶ [0011], lines 15-18, Fig. 1, disclose document handling client 122 generating (acquiring) an encrypted document (first information) that was encrypted with a key (second information).)
a feature information generating unit that generate second feature information indicating a feature of the first information; (¶ [0013], lines 14-16, and Fig. 1, discloses generating a hash value (second feature information) of the encrypted document 142 (first information).)
25a transmitter that transmits the second feature information to the information intermediating apparatus; (¶ [0012], lines 5-6, discloses the information intermediating apparatus 110 (document management system 110) receives into its memory the hash function (second feature information) of the encrypted document 142.)
a second receiver that receives the second information from the information intermediating apparatus; and (¶ [001e], lines 19-23, discloses the information intermediating apparatus (document management system 110) transmits the key (second information) to the information acquiring apparatus.)
a restoring unit that restores the transaction object information 30from the first information and the second information. (¶ [0013], lines 20-23, discloses the document handling client 132 (restoring unit) uses the key 154 to decrypt the document 150 to produce the unencrypted document (transaction object information).) 
25  
Regarding claim 18, Hamlin discloses:  The information acquiring apparatus according to claim 17, wherein 
the information acquiring apparatus further comprises a transaction information determination unit that determines whether 5the transaction object information restored by the restoring unit is transaction object information to be provided by the information providing apparatus; (¶ [0014], lines 1-8, disclose if a first hash value earlier received from client system for the document (transaction object information) does not match a current hash value of the encrypted document, then the document management system determines that document is not as it purports itself to be, that is, that document is in fact an altered copy of document, and the document management system denies key for decryption.)
the transmitter is configured to transmit the first information to the information intermediating apparatus, when the transaction 10information determination unit determines that an identity is not present. (¶ [0014], lines 1-8, disclose that when the has value of encrypted document 150 does not match the hash value of encrypted document 142 there is no identity present so that the first information is transmitted to the information intermediate apparatus. 

Claim Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 rejected under 35 U.S.C. § 103 as being unpatentable over Hamlin, in view of Boehm et al. (US 2012/0128151) hereinafter “Boehm”. 

Regarding claim 7, Hamlin teaches:  The information intermediating apparatus according to claim 1, wherein 
Hamlin does not, but in related art, Boehm teaches:  
the first feature information and the second feature information 30is a data size of the first information. (Boehm, ¶ [0082], lines 13-15, teach the size of the output (hash values) of the MD5 and SHA-1 crypto operation running in HMAC mode (first and second feature information) is the same as that of the underlying hash function, (data size of the first information).)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Hamlin and Boehm, to use an intermediary to ensure the integrity of a document as taught in Hamlin combined with using a hash function operating on a data size that is the same as the output hash size as taught in Boehm.  The motivation to do so is to simplify the math and/or circuitry needed to implement the hash function.

Claim(s) 10 and 11 rejected under 35 U.S.C. § 103 as being unpatentable over Hamlin, in further view of Wang et al. (US 2013/0007242) hereinafter “Wang”. 

Regard claim 10, Hamlin teaches:  The information intermediating apparatus according to claim 9, 25wherein
… and the feature 30information determination unit determines that an identity is present between the first feature information and the third feature information, (Hamlin, ¶ [0014], lines 1-8, teach determining whether an identity is present between if a first hash value (first feature information) received from client system for document (transaction object information) does not match the third hash value (third information).)
Hamlin does not, but in related art, Wang teaches:  … in the case where the transaction object information determination unit determines that the transaction object information restored by the restoring unit is not the transaction object information to be provided by the information providing apparatus, … (Wang, ¶ [0029], lines 13-15, teach that transition states that may be associated with transaction object information determination unit determines there is an issue with a document consistency/not the transaction object information.) the information intermediating apparatus executes a refund process to 33a person who acquired the transaction object information via the information acquiring apparatus. (Wang, ¶ [0029], lines 10-13, Fig. 3 teach a refund state associate with a refund process to a person who acquired the transaction object information via the information acquiring apparatus.)


Regard claim 11, Hamlin teaches:  The information intermediating apparatus according to claim 9, 5wherein
	the feature 10information determination unit determines that an identity is not present between the first feature information and the third feature information, Hamlin, ¶ [0014], lines 1-8, teach determining whether an identity is present between if a first hash value (first feature information) received from client system for document (transaction object information) does not match the third hash value (third information).)
Hamlin does not, but in related art, Wang teaches:  
in the case where the transaction object information determination unit determines that the transaction object information restored by the restoring unit is the transaction object information to be provided by the information providing apparatus, and … (Wang, ¶ [0029], lines 13-15, teach that transition states that may be associated with a transaction object information determination unit may determine that  the information intermediating apparatus executes a remittance process to a person who acquired the transaction object information via the information acquiring apparatus. (Wang, ¶ [0029], lines 10-13, Fig. 3 teach a remittance process, as opposed to a refund, to a person who acquired the transaction object information via the information acquiring apparatus.)

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 6,115,699 (Hardjono) discloses a mediating delivery of a document between two network sites.  US 6,853,988 (Dickinson et. al) discloses a cryptographic server with provisions for interoperability between cryptographic systems.  US 2004/0039692 (Shields et. al) discloses an on-line payment system negotiated between user computers, a payee system, and merchant computers.  US 7,181,017 (Nagel et. al) discloses a system for secure three-party communications.  US 2003/0028494 (King et. al) discloses an electronic document management system and method.  US 2018/0341666 (Lee et. al) discloses a data protection application on a host server system.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.H./Examiner, Art Unit 2435                                                                                                                                                                                                        
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435